Citation Nr: 0002609	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Disability and Indemnity Compensation benefits in the amount 
of $1,329.83.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to September 
1947.  He died on October [redacted], 1976.  The appellant is 
the veteran's son.  

This case is before the Board on appeal from a March 1998, 
waiver decision by the Committee on Waivers and Compromises 
(Committee) of the RO in Cleveland, Ohio. 


REMAND

It appears from contentions offered by the appellant and by 
his representative that the appellant is disagreeing with the 
denial of the waiver of overpayment of $1,329.83. 

A review of the record reflects that initially the 
appellant's overpayment was in the amount of $40.93 but was 
increased to $1,329.83 after the RO received evidence 
indicating that he had been incarcerated since April 22, 
1997.  In March 1998, a decision by the Committe addressed 
the question of whether the waiver of the initial overpayment 
of $40.93 was a result of equity and good conscience.  While 
the RO referenced the full amount of the overpayment of 
$1,329.83 in a June 1998 Statement of the Case, they only 
addressed the validity of the creation of the overpayment and 
did not provide any rational discussing why a waiver of the 
overpayment was warranted under the principles of equity and 
good conscience.  Since resolution of this question may 
affect the waiver issue currently in appellate status, the 
Board must defer appellate review pending a formal 
determination by the RO.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

The Committee should review the expanded 
record and determine whether waiver of 
recovery of the overpayment, to exclude 
any amount recouped by the RO, is 
warranted under the principles of equity 
and good conscience.  If the benefit 
sought on appeal is not granted, both the 
appellant and his representative should 
be furnished a supplemental statement of 
the case addressing the both the waiver 
and validity of the full amount of the 
overpayment of $1,329,83.  After they are 
afforded a reasonable opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to ensure due process of law 
and a proper record for eventual appellate review.  The Board 
intimates no opinion regarding the final disposition of the 
claim.  The appellant and his representative are free to 
submit additional evidence and argument in support of the 
appeal.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



